Rombauer, P. J.
This is a proceeding seeking to-condemn the land of the defendants for a right of way of plaintiff’s railroad. We have decided at the present term in Musick v. Railroad, 43 Mo. App. 326, that where proceedings of this character contemplate, practically a divestiture of title, they are suits involving title to real estate, within the meaning of section 12, article 6, of the constitution, and that the supreme court has-exclusive appellate jurisdiction thereof. It would seem. *213to us that the supreme court in effect has so decided this question by retaining jurisdiction of the cause of the Chicago, etc., Ry. Co. v. Young, 96 Mo. 39, which involved the validity of condemnation proceedings for road purposes, and which came to that court upon a direct appeal from the Clinton circuit court.
It is, therefore, ordered that the clerk at once transfer all the papers in this case, with a copy of this order of transfer, to the supreme court.
AlLthe judges concur.